 fIn the Matter of EAGLE ELECTRIC MANUFACTURING Co., INC.andUNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA,LOCAL 16Case No: f2-C-5065.-Decided February 29, 19.44DECISIONANDORDER'On October 18; 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenttain affirmative action, as set forth in the copy- of the IntermediateReport annexed hereto.The respondent has filed no exceptions tothe Intermediate Report, and, has made no request for oral argumentbefore the Board at 'Washington, D. C1 . The Board has reviewedthe rulings made'by the, Trial- Examiner at the hearing and finds thatno prejudicial, error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report and the entirerecord in the case, and hereby adopts the findings, conclusions andrecommendations made by the Trial Examiner.'ORDER,.,,Upon the basis of the entire record in, the case, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board 'hereby orders that the respondent, EagleElectricManufacturing Co., Inc., Long Island City, New York, andits officers, agents, successors, and assigns shall :°1.Cease and desist from :(a)Refusing to bargain collectively with United Office andProfessionalWorkers of America, Local 16, C. I. 0., as the exclusiverepresentative of all employees in the offices of the respondent's LongIsland City plant, exclusive of all, supervisory employees, executives,officers, sales personnel, engineering staff, technical employees, andEthel Siegel,Morris Nagel, Robert J. Fuchs, Samuel J. Atkin,IWe are therefore not printing the Intermediate Report.55 N. L.R. B., No. 25.135 136DECISIONSOF NATIONALLABOR RELATIONS BOARDH. Rothman, and H. Fenichel, in respect to rates of pay, wages, hoursof employment and other conditions of employment;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request bargain collectively with United Office andProfessionalWorkers of America, Local 16, C. I. 0., as the exclusiverepresentative of all employees in the offices of its Long Island Cityplant, exclusive of all supervisory employees, executives, officers, salespersonnel, engineering staff, technical employees, and Ethel Siegel,Morris Nagel, Robert J. Fuchs, Samuel J. Atkin, H. Rothman, andH. Fenichel in respect to rates of pay, wages, hours of employmentand other conditions of employment;(b)Post immediately in conspicuous places in its Long IslandCity plant and maintain for a period of at least sixty (60) consecu-tive days from the date of posting, notices to its employees stating:(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; and (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. JOHN M. HousToN took, no part in the consideration of theabove Decision and Order.